DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 17, the applicant uses the term “frames” in a general sense, but fails to specify this feature. This leaves one having ordinary skill in the art guess as to the meaning of the feature, being that no standard meaning exists in the art. The subject matter of claims 1 and 17 remains unclear. Additionally, the description lacks and additional details on how frames are defined. If the description added a special weight to the term “frames” then the claims should also define that expression explicitly. Correction is required. 
Regarding Claims 1 and 17, the applicant uses the term “average” number of SPADs. The term average has no specified meaning in this context and one having ordinary skill in the art is left guessing as to what is being averaged. What kind of averaging is being carried out (over time, space, etc.)?  Fig 3 appears to be based on an absolute number of triggered SPADs and no averaging can be detected. Correction is required. 
Dependent claims 2-16 and 18-20 fail to remedy these issues. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 13-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drader (US 2017/0139041).
Regarding Claim 1, Drader discloses a  system [Fig 1] comprising: a plurality of macropixels [#00-#22 of Fig 4, 5A; 0059], wherein each macropixel of the plurality of macropixels comprises an array of single photon avalanche diodes (SPADs) [Fig 5A, 0055], wherein each SPAD is configured to provide a respective photosignal when detecting light from an external environment of the system [0043]; and a controller comprising a memory and at least one processor, wherein the at least one processor executes instructions stored in the memory so as to carry out operations [#114 of Fig 1; #220 of Fig 2; #404 of Fig 4], the operations comprising: during a listening period, receiving respective photosignals from a respective portion of the plurality of macropixels; and providing an output based on the respective photosignals from the respective portion of the plurality of macropixels [Fig 3; 0060], wherein the output comprises a series of frames, wherein each frame of the series of frames comprises an average number of SPADs of the respective portion of the plurality of macropixels [0052; 0060] that provided a respective photosignal during a given listening period [0059].
Regarding Claim 17, Drader discloses a method [Fig 1-3] comprising: during a listening period, receiving respective photosignals from a respective portion of a plurality of macropixels [#00-#22 of Fig 4, 5A; 0059], wherein each macropixel of the plurality of macropixels comprises an array of single photon avalanche diodes (SPADs) [Fig 5A, 0055], wherein each SPAD is configured to provide a respective photosignal when detecting light from an external environment [0043]; and providing an output based on the respective photosignals from the respective portion of the plurality of macropixels [#114 of Fig 1; #220 of Fig 2; Fig 3; #404 of Fig 4; 0060], wherein the output comprises a series of frames, wherein each frame of the series of frames comprises an average number of SPADs of the respective portion of the plurality of macropixels [0052; 0060] that provided a respective photosignal during a given listening period [0059].
Regarding Claim 3, Drader also discloses wherein the plurality of macropixels comprises 2N macropixels, wherein N is at least 10 [0061].
Regarding Claims 4 and 18, Drader also discloses a frame aggregation block, wherein the operations further comprise causing the frame aggregation block to aggregate the series of frames, wherein the frame aggregation block comprises an adder circuit and a digital buffer circuit, wherein a maximum number of aggregated frames is at least 2F, wherein F is at least 6 [#502, #508 of Fig 5A; 0059-61].
Regarding Claim 5, Drader also discloses a static random access memory block comprising at least 5 kilobytes * (N + F), wherein F is at least 6 [0060-62].
Regarding Claims 6, 8, 19, and 20, Drader also discloses a pulse processing block communicatively coupled to the frame aggregation block, wherein the operations further comprise causing the pulse processing block to determine, based on the series of frames, at least one of: a pulse arrival time or a pulse intensity… and an output block, wherein the output block is communicatively coupled to the pulse processing block, wherein the output block comprises a high speed serial interface, wherein the operations further comprise causing the output block to provide a serial output based on the processed series of frames [#114 of Fig 1; Fig 5A; 0041; 0044].
Regarding Claim 7, Drader also teaches wherein the pulse processing block comprises resistor-transistor logic (RTL) gates [0059-61; 0064]. One having ordinary skill in the art would include enough RTL gates based on the size of the macropixel array in order to achieve over 200,000. 
Regarding Claim 9, Drader also discloses wherein the high speed serial interface comprises a Peripheral Component Interconnect Express (PCIe) bus communicatively coupled to at least one of: a vehicle controller or a wireless communication interface [Fig 2; 0043].
Regarding Claim 10, Drader also discloses a clock configured to provide a clock signal, wherein at least some operations of: the plurality of macropixels, the frame aggregation block, the pulse processing block, and the output block are based on the clock signal [Fig 2, 5A; 0041-44].
Regarding Claims 13-14, Drader also discloses  listening period is within an inclusive range of 300 - 500 picoseconds, and a microlens array coupled to each macropixel [#106 of Fig 1; 0038-39; 0043-48].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2017/0139041), as applied to claim 1 above, and further in view of Rae (EP 3,182,162).
Regarding Claim 2, Drader does not explicitly teach – but Rae does teach wherein the plurality of macropixels and the controller are disposed on a substrate so as to provide a monolithic, single chip receiver [0052; 0109-0110]. It would have been obvious to modify the system of Drader to place the elements on a substrate to reduce size, power consumption, and secure each element to prevent physical damage.
Regarding Claim 15-16, Drader does not explicitly teach – but Rae does teach wherein each macropixel comprises at least one of: 1024 or 2048 SPADs, and plurality of macropixels comprises at least one of: 16, 32, or 64 macropixels [Fig 3; 0027; 0039; 0049-53]. It would have been obvious to modify the system of Drader to include a certain number of SPADs in each macropixel and group them in certain numbers in order to keep a square array that would allow for scanning in 1-D or 2-D, and produce 2-D or 3-D images. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2017/0139041), as applied to claim 1 above, and further in view of Borowski (US 2013/0293681).
Regarding Claim 11-12, Drader does not explicitly teach – but Borowski does wherein each SPAD is configured to detect light comprising a wavelength of at least one of: 1550 nm or 780 nm, and wherein a photon detection efficiency of each macropixel comprises a photon detection probability (PDP) of a given SPAD multiplied by a SPAD fill factor in a given macropixel, wherein the photon detection efficiency of each macropixel is at least 8% [0051-54]. It would have been obvious to modify the system of Drader to include specific wavelengths or efficiencies based on the resolution required, the type of environment being images, or power requirements of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645